Citation Nr: 0704060	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  05-12 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to an effective date earlier than August 26, 
2003, for service connection for herniated nucleus pulposus, 
L5-S1; degenerative disc disease, L2-L3 and L4-L5; bulging 
annulus, L2-L3; and lumbar myositis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1984 and from February 2003 to August 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, that granted entitlement to 
service connection and assigned a 40 percent rating effective 
from August 26, 2003 for a low back disability manifested by 
herniated nucleus pulposus, L5-S1; degenerative disc disease, 
L2-L3 and L4-L5; bulging annulus, L2-L3; and lumbar myositis.

This matter also arises from a December 2004 rating decision 
wherein the RO denied entitlement to service connection for 
fibromyalgia.  

The issue of entitlement to an effective date earlier than 
August 26, 2003, for service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2. The competent and probative medical evidence of record 
shows that fibromyalgia, a condition presumed by regulation 
to have been incurred during service in the Southwest Theater 
of Operations during the Persian Gulf War, was manifested to 
a degree of 10 percent or more prior to December 31, 2011.



CONCLUSION OF LAW

The criteria for entitlement to service connection for 
fibromyalgia are met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.102. 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. The notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In view of the disposition of the matter on appeal that is 
fully favorable to the veteran, no useful purpose would be 
served by an analysis of VA's compliance with its duties to 
notify and assist, and further development is not warranted.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 


II. Service connection for fibromyalgia

As documented by his military records, the veteran is a 
Persian Gulf War veteran, having served in the Southwest Asia 
Theater of operations during the Persian Gulf War during the 
period from February 2003 to August 2003.  38 U.S.C.A. § 
1117(e); 38 C.F.R. § 3.317(d).  Accordingly, the VA 
provisions pertaining to Persian Gulf veterans are applicable 
to this case.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. To establish 
service connection for the claimed disorder, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more prior to a specific presumption period.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2000), amending various 
provisions of the undiagnosed illness statute, effective 
March 1, 2002.  See 38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  
This section also expanded the presumptive period from 
December 31, 2001, to September 30, 2011. See VBA Fast Letter 
02-04 (January 17, 2002).

Subsequently, VA promulgated revised regulations to implement 
these statutory changes which included adding fibromyalgia to 
the list of presumptively service-connected disabilities due 
to undiagnosed illnesses.  See 38 C.F.R. § 3.317(a)(2) 
(2006).  For purposes of § 3.317, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi symptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).

The veteran's service medical records are negative for 
complaints, findings or diagnosis of fibromyalgia.

Post service, VA outpatient treatment records show that in 
January 2004, the assessment included the possibility of 
fibromyalgia and the veteran was oriented about the 
possibility of this disease.  In June 2004 the assessment was 
that studies performed showed no diagnostic findings and 
laboratory test results were negative for connective tissue 
disease.  He was referred to a pain clinic and for a 
rheumatology consultation to rule out fibromyalgia.  

At a rheumatology consultation in July 2004, the veteran 
complained of diffuse polyarthralgias, myalgias, muscle 
cramps and pain all over his body since one year earlier.  He 
presented multiple complaints and stated that the pain tended 
to move from one area to another.  He had undergone an 
extensive work-up which had been unremarkable.  The clinical 
findings were recorded.  The impression was that current 
findings were consistent with a diffuse pain 
syndrome/fibromyalgia.  There were no inflammatory findings 
either on examination or by laboratory testing.  The 
radiographic findings were minimal and did not correlate with 
the veteran's symptoms.  The rheumatologist indicated that 
response to all therapies was likely to be poor as there had 
been no previous response to nonsteroidal anti-inflammatory 
drugs and multiple other therapies including physical therapy 
measures.  Tricyclics and other pharmacotherapies had been 
tried in the past.  He was encouraged to remain active and do 
regular exercise with aerobic component.  The rheumatologist 
was unable to offer other alternatives.  

In August 2004, the veteran was seen by Primary Care for 
follow-up and complained of pain throughout his body.  The 
examiner assessed that the veteran had been seen by a 
rheumatologist and was diagnosed by Rheumatology Service with 
fibromyalgia.  At a physical medicine and rehabilitation (PM-
R) conference in November 2004, diagnoses were cervicalgia, 
depression, neuropathic symptoms upper and lower extremities 
and chronic low back pain.  The assessment noted that the 
veteran was receiving follow-up at the Pain clinic for 
chronic low back pain and neuropathic symptoms currently 
treated with medication.  He was showing adequate response to 
current medication therapy for both neuropathic and 
nociceptive pain.  Approximately 5 days later in November 
2004, at a primary care appointment for evaluation and 
follow-up of fibromyalgia, the assessment was that 
fibromyalgia improved a little with medications or physical 
therapies but was stable at that time.   

The evidence shows that the veteran has a cluster of signs or 
symptoms of a medically unexplained chronic multisymptom 
illness diagnosed as fibromyalgia, by a VA rheumatologist in 
July 2004.  Although a diagnosis of fibromyalgia was not 
shown at the PM-R appointment in November 2004, when the 
veteran was seen approximately five days later, a primary 
care doctor noted that the veteran's fibromyalgia had 
improved with treatment.  Consequently, any doubt regarding 
the diagnosis is resolved in favor of the diagnosis of 
fibromyalgia, which is the resolution that favors the 
veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006).

According to the applicable rating criteria for fibromyalgia, 
symptoms that are controlled by continuous medication warrant 
a 10 percent evaluation.  38 C.F.R. § 4.71(a)(Diagnostic Code 
5025) (2006).  In this regard, the medical treatment records 
reflect that the veteran has been prescribed and taking 
medication to control his symptoms of fibromyalgia as well as 
having therapy treatment for control of pain.  Thus, based on 
these findings, although not binding on any subsequent 
rating, but for the purpose of establishing entitlement to 
the presumption, the Board is satisfied that the veteran's 
fibromyalgia has manifested to degree of 10 percent or more.

In short, the veteran has a qualifying chronic disability, 
fibromyalgia, shown to be manifest to a degree of at least 10 
percent.  Accordingly, service connection is warranted for 
fibromyalgia.
ORDER

Entitlement to service connection for fibromyalgia is 
granted.


REMAND

The veteran disagreed with the effective date of August 26, 
2003, assigned for service connection for a low back 
disability manifested by herniated nucleus pulposus, L5-S1; 
degenerative disc disease, L2-L3 and L4-L5; bulging annulus, 
L2-L3; and lumbar myositis, and initiated an appeal.  In his 
substantive appeal, the veteran contends that an earlier 
effective date in 2000 should be assigned.  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet App. 473 (2006), holding that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must also include a provision pertaining to the 
rating of the disability and the effective date of an award.  
Notice letters in October 2003 and April 2004 did not include 
notification to the appellant of the information and evidence 
necessary to substantiate a claim for an earlier effective 
date and are insufficient in light of the Court's decision in 
Dingess/Hartman v. Nicholson.  Thus, additional notice should 
be sent.  Although the veteran was provided notice regarding 
his claim for an earlier effective date in a statement of the 
case issued in March 2005, there was no adjudication of his 
claim by the RO subsequent to his receipt of the required 
notice.  Thus, the defect in the timing of the notice has 
possibly affected the fairness of the adjudication and the RO 
should readjudicate the veteran's claim on this issue.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006); Dingess/Hartman v.  
Nicholson, 19 Vet. App. 473 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter to the veteran 
consistent with the notice requirements of 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159 
regarding his claim for an effective date 
earlier than August 26, 2003, for the grant of 
service connection and evaluation assigned for 
a low back disability manifested by herniated 
nucleus pulposus, L5-S1; degenerative disc 
disease, L2-L3 and L4-L5; bulging annulus, L2-
L3; and lumbar myositis.  The letter should 
include notice pertaining to the rating of the 
disability and the effective date of an award.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006).

The notice must: (1) inform the claimant  
about the information and evidence not of  
record that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will seek to 
provide; (3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (4) request or tell 
the claimant to provide any evidence in the 
claimant's possession that pertains to the 
claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v.  
Principi, 18 Vet. App. 112 (2004).  The notice 
must also inform him of the criteria used for 
rating the disability in question and the 
criteria used to establish effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

2.  After completion of the above, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board. 


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


